This office action is in response to Applicants’ amendments/remarks received December 14, 2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-88, 90-106 are canceled.  Claims 89, 107-117, to a clotting factor (enhancer moiety), FVII (clotting factor zymogen), p-amino benzyl carbamate (PABC), thrombin (factor IIa) (protease-cleavage site), Em-Het1 and Ac-Het2 (chimeric protein structure), blood coagulation disorder (bleeding disease), hemophilia A (coagulation factor deficiency), are under consideration.

Priority:  The request for priority to earliest filed provisional application 61/657685, filed June 8, 2012, is acknowledged.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89, 107-117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 89 recites “wherein the protease cleavage site is not naturally occurring in the clotting factor zymogen.”  It is unclear if “the clotting factor zymogen” is referring to FVII zymogen or a different clotting factor zymogen.  Further clarification is requested.
Claims 107-117 are included in this rejection because they are dependent on claim 89.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 89, 107-112, 115-117 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rivera et al. (US 20050147618; IDS, previously cited) in view of Wajima et al. (2009 Clinical Pharmacology & Therapeutics 86(3):  290-298; IDS, previously cited) and Salas II (US 20130202596, also published as WO 2012006635; IDS, previously cited).
The instant specification discloses “[a] ‘chimeric protein’ or ‘fusion protein’, as used herein, refers to any protein comprised of a first amino acid sequence derived from a first source, bonded, covalently or non-covalently, to a second amino acid sequence derived from a second source, wherein the first and second source are not the same.  A first source and a second source that are not the same can include two different biological entities, or two different proteins from the same biological entity, or a biological entity and a non-biological entity” (pgpub [0118]).
Rivera et al. disclose clotting factor-Fc chimeric proteins to treat hemophilia.  Rivera et al. disclose chimeric proteins comprised of at least one clotting factor (X), optionally, a linker 
Rivera et al. disclose methods of treating a subject having a hemostatic disorder, wherein the hemostatic disorder is hemophilia A, comprising administering a therapeutically effective amount of the chimeric proteins, where the chimeric protein comprises factor VII (at least paragraphs 0120-0125).
Salas II also discloses chimeric proteins and/or polypeptides comprising a biologically active moiety, an Fc region, and a linker.  In certain aspects, a polypeptide of the invention comprises more than one biologically active moiety and is multivalent, i.e., has at least one biologically active moiety having a first biological activity and at least one second biologically active moiety having a second biological activity.  In certain embodiments, at least one biologically active moiety of the invention is an antigen binding region of an antibody or an antigen binding fragment thereof (e.g. an antibody or antigen binding fragment described supra).  In other embodiments, two or more same or different biologically active moieties are linked to each other (e.g., via a polypeptide linker) in series, and the tandem array of biologically active moieties is operably linked (e.g., chemically conjugated or genetically fused (e.g., either directly or via a polypeptide linker)) to either the C-terminus or the N-terminus of a single genetically-fused Fc region (i.e., a single scFc region) or a tandem array of genetically-fused Fc regions (i.e., 
	Exemplary clotting factors (blood coagulation factors) for use as biologically active moieties in the fusion proteins of the invention include the clotting factors (e.g., factors V, VII, VIII, IX, X, XI, XII and XIII, von Willebrand factor); tissue factor (U.S. Pat. Nos. 5,346,991, 5,349,991, 5,726,147, and 6,596,84); thrombin and prothrombin; fibrin and fibrinogen; plasmin and plasminogen; plasminogen activators, such as urokinase or human urine or tissue-type plasminogen activator (t-PA).  Variants and biologically active portions of such clotting factors may also be used as biologically active molecules (at least paragraph 262).  
	In one embodiment, a clotting factor of the invention comprises a clotting factor in inactive form and the clotting factor is activated in vivo after administration (at least paragraph 265).  In one embodiment, a clotting factor of the invention is mature form of FVII; FVII includes a Gla domain, two EGF domains (EGF-1 and EGF-2), and a serine protease domain (or peptidase S1 domain) that is highly conserved among all members of the peptidase S1 family of serine proteases, such as for example with chymotrypsin.  FVII occurs as a single chain zymogen, an activated zymogen-like two-chain polypeptide and a fully activated two-chain form.  As used herein, a "zymogen-like" protein or polypeptide refers to a protein that has been activated by proteolytic cleavage, but still exhibits properties that are associated with a zymogen, such as, for example, low or no activity, or a conformation that resembles the conformation of the zymogen form of the protein.  For example, when it is not bound to tissue factor, the two-chain activated form of FVII is a zymogen-like protein; it retains a conformation similar to the uncleaved FVII zymogen and, thus, exhibits very low activity.  Upon binding to 
	Salas II discloses a polypeptide comprising a biologically active moiety, an Fc region, and a linker in the Fc region (p. 121 claim 1) and/or a chimeric FVII polypeptide comprising the structure A-F1-P1-L-P2-B-F2 in linear sequence from amino to carboxy terminus, and wherein A is the at least one biologically active moiety; B is the second biologically active moiety; PI and P2 are enzymatic cleavage sites; L is a peptide linker; and FI and F2 are Fc moieties (at least p. 121 claim 9).  Salas II discloses the at least one biologically active moiety comprises a clotting factor; the clotting factor is selected from FVII; the second biologically active moiety also comprises a clotting factor; the at least one biologically active moiety and the second biologically active moiety are different biologically active moieties (at least p. 121, claims 1-5, claim 12) and that the clotting factors include tissue factor (0262).  Salas II discloses that the enzymatic cleavage sites are recognized by the same or different enzymes (p. 121 claim 13) and can be selected from thrombin and/or an intracellular processing site ([0194]-[0198]).  Therefore, Salas II discloses a chimeric polypeptide comprising FVII (activatable FVII) as the at least one biologically active moiety and tissue factor (a clotting cofactor) as the second biologically active moiety, wherein the FVII zymogen comprises a heavy chain and a light chain separated by a protease-cleavage site.  Salas II discloses incorporating a non-naturally occurring protease-cleavage site, from the furin and/or PACE family of enzymes, between the FVII heavy chain and FVII light chain for efficient production of FVII (at least paragraphs 427).  
	Salas II discloses methods of treating a subject having a hemostatic disorder, wherein the hemostatic disorder is hemophilia A, comprising administering a therapeutically effective 
Therefore, it would have been obvious for one of ordinary skill to arrive at the claimed method for treating hemophilia A in a subject in need thereof, comprising administer the claimed chimeric protein structure comprising FVII-L-Fc and TF-L-Fc, where FVII is the FVII zymogen comprising a heavy chain and light chain separated by a protease cleavage site that is not naturally occurring, in view of the teachings of the prior art (instant claims 89, 107).  The motivation to do so is given by Rivera et al. and Salas II.  Rivera et al. disclose the chimeric structure, X’-L-F:F-L-X, where L is an optional linker; therefore said chimeric proteins of Rivera et al. would meet the structural requirements of the claims (paragraphs 0065-0067, also Table 1), where it is further disclosed that the two clotting factors are different (paragraphs 0065-0067, see also Table 1), where it is further disclosed that the clotting factor is an inactive form of a clotting factor, e.g., a zymogen (paragraph 0075), where for treating hemophilia A the chimeric protein comprises factor VII (at least paragraphs 0120-0125).  Salas II also discloses chimeric proteins comprising different clotting factors, where it is disclosed for treating hemophilia A the chimeric protein comprises factor VII and the clotting factors include among others tissue factor.  Therefore one of ordinary skill would have motivation to construct a chimeric protein comprising a FVII zymogen and its clotting cofactor, wherein the FVII zymogen comprising a heavy chain and light chain is separated by a protease cleavage site that is not naturally-occurring because there was interest in designing improved chimeric proteins for treating hemostatic disorders and it was recognized that FVII has increased activity when it is associated with Tissue Factor.

Regarding instant claim 109, Rivera et al. disclose the chimeric structure, X’-L’-F:F-L-X, therefore, the optional linkers can reasonably be different (at least Table 1).
Regarding instant claim 110, Rivera et al. disclose optional linker L comprises a gly/ser peptide (paragraphs 0091-0093) and Salas II also discloses linkers comprising a gly/ser peptide (at least paragraph 190, p. 121 claims 21, 23).
Regarding instant claims 111-112, Rivera et al. disclose the immunoglobulin constant regions in the chimeric proteins can be selected from the different portions of immunoglobulins (paragraphs 0076-0090).  Therefore, it would have been obvious that the immunoglobulin constant region can be selected from the same immunoglobulin portion or different portion.
Regarding instant claims 115-116, 117, Salas II discloses that the enzymatic cleavage sites are recognized by the same or different enzymes (p. 121 claim 13) and can be selected from thrombin and/or an intracellular processing site ([0194]-[0198]).  Therefore, it would have been obvious that the protease cleavage site designed and inserted between the heavy chain and the light chain of the FVII zymogen can be cleaved by a protease selected from thrombin and/or an intracellular processing site. 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Instant claim 89 has been amended to recite that the protease cleavage site is not naturally occurring and that the enhancer moiety (or second clotting factor) is tissue factor.

It is known that FVII participates in both the extrinsic and intrinsic pathway in conjunction with tissue factor (Rivera et al. paragraph 0005; Wajima et al. Fig. 1).  It is known that that FVII when it is not bound to tissue factor, the two-chain activated form of FVII is a zymogen-like protein; it retains a conformation similar to the uncleaved FVII zymogen and, thus, exhibits very low activity.  Upon binding to tissue factor, the two chain-activated form of FVII undergoes conformational change and acquires its full activity as a coagulation factor (Salas II paragraph 266).
Therefore, it would have been obvious and expected that a chimeric protein comprising FVII and an Fc region and further comprising its clotting cofactor (Tissue Factor) and an Fc region will have greater activity than just FVIIa and an Fc region because it was disclosed in the art that FVII has increased activity when it interacts with Tissue Factor.
Therefore, Applicants’ remarks regarding Example 6 and Fig. 6 are not persuasive because Applicants’ remarks are not commensurate in scope with the claims.  Further, Fig. 6 also depicts instances where the thrombin activity of the claimed chimeric FVII protein is not always higher than that of the prior art FVIIaFc.

Claims 113-114 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rivera et al. and/or Salas II in view of Hersel et al. (US 20080241102; IDS, previously cited).  The teachings of Rivera et al. and Salas II are outlined above.
As noted above, River et al. disclose in one embodiment, the clotting factor is an inactive form of a clotting factor, e.g., a zymogen.  The inactive clotting factor can undergo activation subsequent to being linked to at least a portion of an immunoglobulin constant region.  The inactive clotting factor can be activated subsequent to administration to a subject (paragraph 0075).  Therefore, Rivera et al. reasonably considers the FVII chimeric protein in the form of a prodrug.  Rivera et al. do not teach a self-immolative moiety.
	Salas II also discloses FVII in the form of a prodrug ([0127], [0265]).  Salas II also discloses the light chain (LC) and the heavy chain (HC) of FVII are biologically active moieties separated by a protease cleavage site (0262-0267, 0280-0282).  Salas II discloses that the enzymatic cleavage sites are recognized by the same or different enzymes (p. 121 claim 13) and can be selected from thrombin and/or an intracellular processing sites ([0194]-[0198]).  Salas II does not teach a self-immolative moiety.
Hersel et al. disclose prodrugs designed with a self-immolative spacer, i.e. a carrier linked prodrug with a self-immolative linker (at least p. 2, also Fig. 1-2, 3-7).  Hersel et al. disclose that prodrug linkers can be designed for enzyme-selectivity ([0032]) and that prodrug linkers can be engineered to exert greater control over the cleavability of the prodrug and its activity and/or activatability (p. 2, [0032]-[0034]).  Hersel et al. disclose the advantage of cascade cleavage by linker compounds include controlled release of the drug (p. 3 [0038]-[0040]).  Hersel et al. disclose a prodrug linker that self-immolates by 1,6 elimination ([0040]) and disclose the self-immolative spacer (PABC) (at least [0040]-[0044]), p. 5-6).  Hersel et al. disclose suitable prodrugs include factor VIIa ([0073]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to combine the references and arrive at the claimed method for treating hemophilia A 

Reply:  The reasons for maintaining Rivera et al. and/or Salas II are the same as noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 89, 115-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 20 of U.S. Patent No. 9856468 (‘468) in view of Rivera et al. (supra) and/or Salas II (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ’468 claims are drawn to a method of treating hemophilia in a subject comprising administering a chimeric polypeptide comprising an activatable clotting factor (FVII), a first immunoglobulin constant region, a .

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  
In this instance, the '468 specification discloses and defines that the second biologically active can be selected from an antigen binding portion of an antibody, a non-immunoglobulin binding molecule, a binding portion of a ligand, a binding portion of a receptor, and a clotting 
Further, as noted in the teachings of Rivera et al. and Salas II above, both Rivera et al. and Salas II disclose chimeric proteins comprising the same structure claimed and/or having the same formula of the claimed invention, where the FVII zymogen comprises a heavy chain and light chain separated by a protease cleavage site that is not necessarily naturally occurring, and the second clotting factor is selected from a tissue factor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to incorporate a clotting cofactor for the antibody or antigen-binding fragment thereof recited in the ‘468 claims because the ’468 specification and the prior art disclose that the second biologically active moiety in the chimeric polypeptide comprising activatable FVII can be selected from a clotting cofactor, including tissue factor.
For at least these reasons, the nonstatutory double patenting rejection over the ‘468 patent is maintained.

Claims 89, 113-116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 59-60 of copending Application No. 16357153 (‘153) (reference application) in view of Rivera et al. (supra) and/or Salas II (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘153 claims are drawn to a method of treating a bleeding disease or disorder (hemophilia A) in a subject comprising administering a chimeric protein comprising an activatable clotting factor (i.e. FVII), a first heterologous moiety (immunoglobulin constant region), an enhancer moiety, and a second heterologous moiety (immunoglobulin constant 
 The additional components recited in the instant dependent claims are reasonably recited in the '153 claims and defined in the specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ remarks regarding the provisional nonstatutory double patenting rejection over the ‘153 application claims are acknowledged; however, the provisional rejection is maintained for the reasons noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656